Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 18 March 2020.  In virtue of this communication, claims 1-17 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 12/1/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims a measurement system that contains a) a light emitter and a light receiving element, and b) a camera module, and claims that as the camera module moves towards the light receiving element and the light emitting element, the resulting measurement can be used as c) a basis for measuring a motor characteristic of the camera module.
To begin, Examiner is unclear how statement c) is possible given the claimed language, the specification, and the drawings, none of which specify the motor inside the camera module, aside from the fact that the motor exists and is measured.  This issue is further compounded with claims 16 and 17, which explicitly state that the motor characteristic is a posture and resonant frequency.
The specification gives zero details on how such analysis can be obtained from what appears to be a partially described triangulation method (the triangle is shown in Fig. 4), considered partially because the distance between both elements of a) is never described or even remarked as being known, only that they are “coupled”.  Therefore, at best, it appears that the design shown would only let you know the distance the light emitted traveled, and that the camera is at some point along that distance, without that knowledge.
Furthermore, as seen in Fig. 4, it is unclear how the mask 200, which is stated to be a flat material (e.g. white paper) attached to the surface of the camera module, which presumably, as this placement is not described in any detail, on the back of the camera module, so as to not interfere with imaging.
And as seen in Fig. 4, the light emitting element and the light receiving element must be outside the camera module, which makes it additionally unclear on how this device measures any sort of motor characteristic.
At best, what is described appears to only be capable of measuring the distance the camera is possibly located in.  The Figures do not offer any remedy to this fact as only distance is shown to be measured, confusingly described in millimeters given the embodiment shown in Fig. 4 in which both the emitter and transmitter are located outside the camera device.
No mathematics, equations, or methods are described to arrive at these motor characteristics and only nebulous amplifications ratios and compensation values are vaguely described, ending with “After setting the compensation value Voff and the amplification ratio A, the motor characteristics may be measured based on the signals transmitting from the amplifier 140 and the second analog-to-digital converter 180 (S15).”
These steps, the structure, and the figures do not meet the written description requirement to solve for finding the described motor characteristics for an unspecified motor in a black box camera module with a white paper disposed on it that reflects light from an emitter to a receiver at an unspecified distance from one another.
As the Application has failed to meet the written description requirement, and is unclear how the device operates concretely, no prior art will be cited until these issues are remedied.






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
5/21/2022